       Case 4:20-cv-00026-BRW-BD Document 45 Filed 06/10/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONOVAN HENDERSON,
ADC #104041                                                                         PLAINTIFF

V.                               CASE NO. 4:20-CV-26-BRW-BD

RORY GRIFFIN, et al.                                                               DEFENDANTS

                                              ORDER

       I have received a Recommendation from Magistrate Judge Beth Deere. The parties have

not filed objections. After careful review of the Recommendation and the record, I approve and

adopt the Recommendation in all respects.

       The Medical Defendants’ motion for partial summary judgment (Doc. No. 28) is

GRANTED, in part, and DENIED, in part. Mr. Henderson may proceed on his claims that the

Medical Defendants, including Defendant Onyia-Murphy, failed to transfer him from the

Maximum Security Unit to a medical facility, such as the Ouachita River Unit, as raised in

grievances MX-19-1522 and MX-191554.

       Defendant Griffin’s motion for summary judgment (Doc. No. 32) is GRANTED. Claims

against Defendant Griffin are DISMISSED, without prejudice, based on Mr. Henderson’s failure

to exhaust his administrative remedies prior to filing this lawsuit. The Clerk is instructed to

terminate Defendant Griffin as a party Defendant.

       IT IS SO ORDERED, this 10th day of June, 2020.

                                                            Billy Roy Wilson
                                                            UNITED STATES DISTRICT JUDGE
